Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 16 August 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


          
            Monsieur le Président
            Paris 16 aoust 1802
          
          J’ai trouvé ici des préventions très défavorables contre votre Nation, et l’habitude d’attribuer par indivis à votre Gouvernement les choses dont la France a réellement à se plaindre de la part de celui de Mr Adams et de ses Ministres.
          J’ai représenté que c’êtait précisément tomber dans la même erreur que si l’on reprochait au Premier Consul les fautes du Directoire.
          J’ai trouvé les Commandans et les Administrateurs de la Louisiane nommés. Cependant je ne désespere point qu’en stipulant qu’un Commerce libre et exempt de droits y sera ouvert aux Français, vous ne puissiez obtenir ce que vous désirez à cet égard.
          Le Chancelier Livingston vous rendra compte de la négociation. Il a fait de très bons Mémoires qu’il a bien voulu me communiquer.
          Il daigne croire que je lui suis et lui serai de quelque utilité auprès du Gouvernement.
          Je vous supplie de l’être à notre cher La Fayette dont la fortune est dans un état déplorable.
          Je vous ai montré qu’il a consumé cent cinquante mille dollars au service des Etats Unis.
          Une jeune homme, comme Mr. Randolph par exemple, s’immortaliserait en proposant de le secourir par un don de soixante mille dollars.—Et ils ne sortiraient pas de l’amérique; car il en doit plus de cinquante mille à des Americains.
          Je continue de vous demander vos bontés, et surtout le raffinage de votre Salpêtre pour mes Enfans.
          Il n’est peut-être pas impossible que vous fassiez aussi pour moi une chose qui me serait agréable.
          Beaucoup de Français sont interessés dans les Stocks américains.—Ils sont actuellement obligés de recevoir leurs rentes et leurs remboursemens à Amsterdam, et cela leur coute des Fraix.
          Si votre Trésorerie voulait s’entendre avec ma Maison de Banque pour effectuer à Paris les payement de ceux qui le préfereraient, je ne vous demanderais aucune Commission. Je ne prendrais à vos Créanciers que la même qu’ils payent à Amsterdam. Ils gâgneraient les Fraix du change d’Amsterdam à Paris. Et il en résulterait un concours de plus pour l’achat de vos Stocks qui en eleverait le prix au profit des Citoyens des Etats unis qui auraient à en vendre aux Français.
          
          Voudriez vous bien en conférer avec mon Fils Victor et Mr Gallatin.
          J’ai souvent à faire passer des fonds aux Etats unis. Ce serait une double économie qu’ils s’y trouvassent tout portés, parceque votre Trésorerie les remettrait à mon Fils en raison de l’acquittement que je ferais à Paris de vos rentes et de vos remboursemens.
          Quand je retournerai aux Etats unis, et je ne le pourrai que dans quelques années, je laisserai ma Maison de Paris à des Associés de toute solidité.
          Salut et Respect.
          
            Du Pont (de Nemours)
          
         
          EDITORS’ TRANSLATION
          
            Mister President
            Paris 16 Aug. 1802
          
          I found very unfavorable prejudices here against your nation, and a tendency to attribute to your administration things that France should really have complained about with the Adams administration. I made the point that this was precisely to fall in the same trap as to blame the first consul for the errors of the Directory.
          I found that the military and civil officers for Louisiana have been named. I do not despair, however, that, by opening a duty free trade area to the French there, you may obtain what you desire on that account.
          Chancellor Livingston will report on the state of the negotiations. He produced excellent documents which he kindly shared with me. He deigns to believe that I am and will be of some use to him in dealing with the Government.
          I beseech you to come to the aid of our dear Lafayette, whose fortune is in a deplorable state. I showed you that he spent one hundred fifty thousand dollars in the service of the United States. A young man, like Mr. Randolph for instance, would win immortality by proposing to help him with a gift of sixty thousand dollars. And his money would not leave America, since Lafayette owes over fifty thousand dollars to Americans.
          I continue to ask for your kindness, and especially in securing saltpeter refining contracts for my sons.
          It might also be possible for you to do something for me that would be helpful. Many of the French have invested in American stocks. They must currently receive their income and reimbursements via Amsterdam, and face costly expenses. If your Treasury could allow those clients who wish to do so to go through my bank to handle remittances, I would not charge any additional commissions. I would only charge creditors what they pay in Amsterdam, and they would save the exchange fees from Amsterdam to Paris. As a result, competition would grow, and the price of your stocks would rise for the benefit of those American citizens who sell them to the French. Would you kindly confer about this with my son Victor and Mr. Gallatin?
          I often have to transfer funds to the United States. We could obtain double savings if the funds were already there, because your Treasury could remit them to my son as a counterpart for the income and reimbursements I would pay for you in Paris.
          
          When I return to the United States, and this will only be possible in a few years, I shall leave my Paris office in good hands with trustworthy associates.
          Hail and respect.
          
            Du Pont (de Nemours)
          
        